The following opinion was filed February 8, 1915:
WiNsnow, C. J.
(dissenting). I think this decision is to be regretted. A police force is much like a military force *300and needs tbc most perfect discipline in order to be efficient. There can be no discipline worthy of the name where the supreme governing board is powerless to remove a member of the force on its own initiative.
It seems to me very clear that the first subdivision of sec. 959 — 45 gives to the defendant board the power not only to suspend but to remove the chief officer of either the fire or police department on its own initiative or upon the initiative of an elector of the city. If this be true, then it seems to me inconceivable that it was intended by the second subdivision of the section to deny the board the power of removal on its own initiative in case of a mere member of the force. I admit the rather unsatisfactory wording of this last named subdivision, but it is certain that it gives the board the same-power of suspension on its own initiative as is given by the-first subdivision in case of the chief officer. It then provides, for suspension by the chief of the department and for suspension by the board pending a hearing upon charges made by a taxpayer, and specifies the powers and duties of the board in investigating the charges and making an order of removal in either of the last named cases. Nothing is said about the method of removal in case of suspension on its own initiative. Is it to be supposed from this that the legislature intended that such a suspension should be indefinitely hung up and never be followed by trial, vindication, or condemnation until the chief of the department or a qualified elector chose to-present charges?
The idea seems to me impossible. Evidently the legislature did not deem it necessary to make more specific provision as to the powers of the board in case of suspension on its own initiative. That power was assumed to exist as a natural result or corollary of the general powers specifically given, as well as of the fact that the commission was the supreme governing power and needed no special grant.